                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

MICHAEL WAYNE DIGGS JR.,                           §
                                                   §
                Plaintiff,                         § Case No. 2:16-CV-01029-JRG-RSP
                                                   §
v.                                                 §
                                                   §
WAL-MART,                                          §
                                                   §
                Defendant.                         §
                                                   §

                                             ORDER

       This civil action was referred to United States Magistrate Judge Roy S. Payne pursuant to

28 U.S.C. § 636. Now before the Court is the Report & Recommendation (Dkt. No. 6) by
   .
Magistrate Judge Payne, which recommends that this case be dismissed for Plaintiff Michael

Diggs, Jr.’s failure to pay the filing fee pursuant to 28 U.S.C. § 1914(a). No party has objected to

the Report & Recommendation.

       Having reviewed Magistrate Judge Payne’s report, the Court concludes Magistrate Judge

Payne’s Report & Recommendation (Dkt. No. 6) is correct and is hereby ADOPTED.

Accordingly, this is case is DISMISSED. The Clerk of Court is directed to close this case.

       So ORDERED and SIGNED this 4th day of September, 2019.




                                                          ____________________________________
                                                          RODNEY GILSTRAP
                                                          UNITED STATES DISTRICT JUDGE
